NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DAVID E. GORE,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D19-2648
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

David E. Gore, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES, R., ASSOCIATE
SENIOR JUDGE, Concur.